      Case 5:12-cr-00017-WTM-BWC Document 79 Filed 03/04/21 Page 1 of 1



                 IN THE XJNITED STATES DISTRICT COURT FOR
                       THE SOUTHERN DISTRICT OF GEORGIA
                                   WAYCROSS DIVISION


UNITED STATES OF AMERICA


V.                                                     CASE NO. CR512-017


WADE J. VICKERS,

       Defendant.




                                      ORDER


       Before    the   Court   is    Defendant     Wade      J.    Vickers's    Motion      to


Terminate    Supervised Release.           (Doc. 77.) The            Government, after

consultation      with   the   United     States      Probation       Office,    does      not

object to Defendant's motion. (Doc. 78.) Pursuant to 18 U.S.C.

§ 3583(e)(1), this Court may terminate a sentence and discharge

a    defendant    from   supervised        release      at    any     point    after       the

defendant has      completed        one   year   of    supervised       release.      After

careful consideration of the record in this case, the Court "is

satisfied that [termination] is warranted by the conduct of the

defendant     released       and    the   interest      of        justice."    18    U.S.C.

§ 3583(e)(1).      As    a   result.      Defendant's         motion     (Doc.       77)   is

GRANTED and his term of supervised release is terminated.

       SO ORDERED this                day of March 2021.




                                          WILLIAM T. MOORE, JR.
                                          UNITED STATES           DISTRICT   COURT
                                          SOUTHERN     DISTRICT OF GEORGIA
